Exhibit 8.1 LIST OF SUBSIDIARIES We have one wholly-owned subsidiary MegaWest Energy (USA) Corp., which was incorporated in Nevada on January 9, 2007. We have the following indirect wholly-owned subsidiaries that are directly owned by MegaWest Energy (USA) Corp: Subsidiary Jurisdiction of Incorporation Incorporation / Acquisition Date MegaWest Energy Kentucky Corp. (formerly Kentucky Reserves, LLC) Ohio April 2, 2007 MegaWest Energy Missouri Corp. (formerly Deerfield Energy LLC) Delaware April 5, 2007 MegaWest Energy Kansas Corp. (formerly Deerfield Energy Kansas Corp.) Delaware April 5, 2007 MegaWest Energy Texas Corp. (formerly Trinity Sands Energy LLC) Delaware April 25, 2007 MegaWest Energy Montana Corp. Delaware October 19, 2007
